Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20        Page 1 of 11 PageID 459



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


SCOTT H. KORN and                         §
ARLENE KORN,                              §
                                          §
      Plaintiffs,                         §
                                          §     Case No. 3:20-mc-00020-B-BT
v.                                        §
                                          §
CALIBER HOME LOANS, INC. and              §
LSF9 MASTER PARTICIPATION                 §
TRUST,                                    §
                                          §
      Defendants.                         §

                          MEMORANDUM ORDER

      Defendants Caliber Home Loans, Inc. (Caliber) and LSF9 Master

Participation Trust (LSF9), along with nonparty Joseph Krause (collectively,

“Movants”) have filed a Motion to Quash (ECF No. 1) a subpoena issued by the

United States District Court for the Eastern District of Pennsylvania. For the

reasons stated, the Motion is GRANTED in part and DENIED in part.

                                  Background

      In 2006, Plaintiffs borrowed $3.15 million from Countrywide Home Loans,

a/k/a America’s Wholesale Lender (Countrywide), and Countrywide obtained a

security interest in Plaintiffs’ home as collateral. Movants’ Ex. 3 at 2 (ECF No. 1-

4). Multiple lawsuits regarding the loan ensued, resulting finally in a global

settlement (the “settlement agreement”) of the litigation between Plaintiffs and



                                         1
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20           Page 2 of 11 PageID 460



Countrywide in 2010. Id. at 2-3. Countrywide sold Plaintiffs’ loan, and LSF9

currently owns it. Id. at 3-4. Caliber is the loan servicer for LSF9. Id. at 4.

        In 2017, LSF9 filed a civil action in Montgomery County, Pennsylvania to

foreclose the lien on Plaintiff’s home (the “foreclosure action”). Movants’ Ex. 2 at

5, 7 (ECF No. 1-3). Shortly thereafter, Caliber, on behalf of LSF9, began settlement

negotiations with Plaintiffs. According to Plaintiffs, the parties agreed to obtain an

appraisal of the property to aid in those settlement negotiations. Movants’ Ex. 3 at

5. Plaintiffs further allege that Krause—an in-house attorney for Caliber—

scheduled the appraisal. Id. Plaintiffs contend that Caliber and LSF9 were not

satisfied with the appraisal value and asked the appraiser to increase the value

“significantly.” Id. Plaintiffs filed a civil action against Caliber in Montgomery

County, Pennsylvania, which Caliber removed to the Eastern District of

Pennsylvania, and LSF9 intervened.

        Plaintiffs allege in their Amended Complaint, the live complaint in the

underlying action, that the 2010 settlement agreement is binding on Caliber and

LSF9. Id. at 3. And, according to Plaintiffs, Caliber breached that settlement

agreement in its handling of Plaintiff’s loan. Id. at 4. While Plaintiffs brought four

other causes of action in the Amended Complaint, all of Plaintiffs’ claims, except

this breach of contract claim, have been dismissed. Movants’ Ex. 4 at 6 (ECF No.

1-5).

        The subpoena at issue requires Krause to appear for a deposition in Dallas

and to bring certain documents with him to the deposition. Movants’ Ex. 1 at 1-2

                                           2
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20          Page 3 of 11 PageID 461



(ECF No. 1-2). Movants seek to quash the subpoena because (1) it seeks privileged

and confidential information; and (2) it seeks information that is irrelevant to the

remaining breach of contract claim. Mot. 5. The Court ordered the parties to confer

meaningfully in an attempt to resolve this discovery issue without court

intervention. Order Requiring Joint Status Report (ECF No. 4). The parties were

unable to resolve the issue. Accordingly, the Motion is ripe for determination.

                                 Legal Standards

      Federal Rule of Civil Procedure 45 permits a litigant to serve a subpoena

commanding a nonparty to, among other things, submit to a deposition and

produce designated documents. Fed. R. Civ. P. 45(a)(1)(A)(iii), (a)(1)(C). “On

timely motion, the court for the district where compliance [with the subpoena] is

required must quash or modify a subpoena that: (i) fails to allow a reasonable time

to comply; (ii) requires a person to comply beyond the geographical limits specified

in Rule 45(c); (iii) requires disclosure of privileged or other protected matter, if no

exception or waiver applies; or (iv) subjects a person to undue burden.” Fed. R.

Civ. P. 45(d)(3)(A).

      “Although several districts within the Fifth Circuit caution about the taking

of in-house counsel and[/]or opposing counsel depositions, there is not an express

prohibition thereon.” Premier Dealer Servs., Inc. v. Duhon, 2013 WL 5720354, at

*4 (E.D. La. Oct. 21, 2013). However, the Fifth Circuit itself has recognized that

courts “disfavor[ ] the practice of taking the deposition of a party’s attorney;

instead, the practice should be employed only in limited circumstances.” Theriot

                                          3
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20         Page 4 of 11 PageID 462



v. Par. of Jefferson, 185 F.3d 477, 491 (5th Cir. 1999). The Fifth Circuit has

impliedly endorsed the use of the three criteria enumerated in Shelton v. American

Motors Corporation, 805 F.2d 1323, 1327 (8th Cir. 1986) to determine whether an

attorney in a matter should be subject to deposition. See Nguyen v. Excel Corp.,

197 F.3d 200, 208 (5th Cir. 1999). Those criteria are: (1) that no other means exist

to obtain the information; (2) that the information sought is relevant and

nonprivileged; and (3) that the information is crucial to the preparation of the case.

Id.

      However, if an in-house attorney’s role is more akin to a mere business

advisor for a company rather than one actively involved in trial preparation, then

the Shelton test does not apply. McKinney/Pearl Rest. Partners, L.P. v. Metro. Life

Ins., 2016 WL 3033544, at *5 (N.D. Tex. May 26, 2016). Thus, whether a party’s

in-house attorney is subject to deposition is often a two-step inquiry. First, a court

must decide whether the attorney’s role resembles that of a business advisor more

than that of an attorney. If it does, then the attorney may be deposed, and Shelton

does not apply. However, if it does not, then the Shelton criteria must be met for

the attorney to be deposed.

      However, a subpoena duces tecum served on opposing counsel is not

evaluated under the Shelton criteria and should not be quashed in its entirety

simply because it accompanies a deposition notice. See Del-Wise v. Tex.Masters,

Inc., 2011 WL 13254536, at *2 (S.D. Tex. Mar. 17, 2011) (holding that the first prong

of Shelton requires the proponent of the discovery to consider serving opposing

                                          4
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20           Page 5 of 11 PageID 463



counsel with “other discovery methods, such as requests for production or requests

for admission” because “[t]hese other discovery methods do not involve the

dangers of oral depositions, such as delay, disruption of the case, and

harassment”); Kravco Co. v. Valley Forge Ctr. Assocs., 1991 WL 274816, at *5

(E.D. Pa. Dec. 17, 1991) (finding Shelton inapplicable where subpoena duces tecum

was directed toward categories of documents simply in attorney’s possession

rather than categories of documents attorney viewed as important and noting that

“[i]t would be an overbroad reading of Shelton . . . to say that [it] cover[s] the

contents of all firm files”). Indeed, Rule 45 provides:

             A person withholding subpoenaed information under a
             claim that it is privileged or subject to protection as trial-
             preparation material must: (i) expressly make the claim;
             and (ii) describe the nature of the withheld documents,
             communications, or tangible things in a manner that,
             without revealing information itself privileged or
             protected, will enable the parties to assess the claim.

Fed. R. Civ. P. 45(e)(2)(A). Blanket assertions of attorney-client privilege and

attorney work product are not acceptable. United States v. El Paso Co., 682 F.2d

530, 541 (5th Cir. 1982).

                                      Analysis

   I. The Shelton criteria apply and counsel against taking Krause’s deposition.

      Krause’s role in the foreclosure litigation is more like that of an attorney

involved in trial preparation than that of a business advisor. In a declaration filed

with the Joint Status Report, Krause states that he negotiated on behalf of Caliber

with counsel for Plaintiffs in the foreclosure action regarding a possible settlement

                                           5
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20         Page 6 of 11 PageID 464



of that action. Movants’ Ex. 6 at 1 (ECF No. 1-7). He further notes that, in those

negotiations, he “engaged as an attorney on behalf of Caliber analyzing and/or

seeking to resolve the ongoing foreclosure litigation against the Korns,” but that

those negotiations did not result in a settlement, and the matter was then referred

to outside counsel. Id. at 2. Plaintiffs object to Krause’s declaration as “self-

serving,” but they offer nothing to contradict the facts as Krause stated them. Thus,

on the record before it, the Court concludes Krause’s direct role in negotiating a

settlement of the foreclosure action on behalf of Caliber was that of an attorney

involved in the foreclosure litigation rather than that of a business advisor. See

Mahindra & Mahindra Ltd. v. FCA US LLC, 2019 WL 3295148, at *2 (E.D. Mich.

July 18, 2019) (finding Shelton applicable where counsel, among other things,

attended mediation on behalf of party-client); Desert Orchid Partners, L.L.C. v.

Transaction Sys. Architects, Inc., 237 F.R.D. 215, 220 (D. Neb. 2006) (finding

Shelton applicable where attorney “was never trial counsel, [but] was involved with

the defense strategy and the litigation of th[e] case and similar actions against the

defendants”).

      The fact that Krause was directly involved in the foreclosure action rather

than the underlying action and the fact that the foreclosure action was eventually

referred to outside counsel are not dispositive given the nature of information

Plaintiffs seek. Plaintiffs purportedly seek testimony from Krause regarding the

settlement negotiations he conducted with Plaintiffs in the foreclosure action.

Joint Status Report 2 (ECF No. 10) (JSR) (“Plaintiffs continue to seek documents

                                         6
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20         Page 7 of 11 PageID 465



and testimony from Mr. Krause pursuant to the subpoena, and specifically related

to Mr. Krause’s role in settlement negotiations with Plaintiffs and his role in

assisting Caliber in obtaining a property appraisal that Plaintiffs contend was

performed in conjunction with those settlement negotiations and in the

performance of the 2010 Settlement Agreement between the parties.”), 4

(explaining that Plaintiffs seek information from Krause related to “settlement

negotiations in 2017 relating to the Defendants’ prior breach of a Settlement

Agreement entered into between Plaintiffs and a predecessor in interest to

Caliber”). Indeed, those settlement negotiations are the only topic about which

Plaintiffs could obtain potentially relevant testimony from Krause. Krause states

that his contact with Plaintiffs and their counsel was limited to potential settlement

of the foreclosure action. Movants’ Ex. 6 at 1. Because Plaintiffs seek testimony

from Krause concerning his role in the foreclosure action as trial counsel, the

Shelton criteria apply.

      Plaintiffs do not argue that they have satisfied the requisite elements to

depose their opponents’ counsel. Rather, Plaintiffs argue that Movants have not

met their burden to justify quashing the subpoena. The Court recognizes that it is

ordinarily the movant’s burden to establish that a subpoena should be quashed.

Wiwa v. Royal Dutch Petroleum, 392 F.3d 812, 818 (5th Cir. 2004). However, in

Shelton, the court held that, while opposing counsel is not absolutely immune from

being deposed, the circumstances allowing such a deposition “should be limited to

where the party seeking to take the deposition has shown that (1) no other means

                                          7
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20         Page 8 of 11 PageID 466



exist to obtain the information other than to depose opposing counsel; (2) the

information sought is relevant and nonprivileged; and (3) the information is

crucial to the preparation of the case.” Shelton, 805 F.2d at 1327 (emphasis added,

and internal citation omitted).

      Plaintiffs have not established that no other means exist to obtain the

information other than deposing Krause. As discussed above, Plaintiffs seek

information from Krause concerning the settlement negotiations of the foreclosure

action and concerning the property appraisal that was obtained in aid of those

negotiations. Plaintiffs have already sought information related to the negotiations

and the appraisal from Caliber and LSF9 in written discovery. JSR Ex. 1 at 7-8, 20-

21 (ECF No. 10-1). Movants state—and Plaintiffs do not dispute—that in response

to such requests, Caliber and LSF9 produced to Plaintiffs their entire loan file.

Moreover, Plaintiffs sought information from Caliber’s corporate representative

that is substantially similar to the information now sought from Krause. Compare

Movants’ Ex. 1 at 15-17, ¶¶ 1-3, 5, 14-23, with Movants’ Ex. 7 at 6-7, ¶¶ 1, 3-5, 7-8,

10, 12-17 (ECF No. 1-8). Plaintiffs do not argue that no other means exist to obtain

the information other than deposing Krause.

      Plaintiffs also have not established that the testimony sought from Krause is

nonprivileged. Indeed, Plaintiffs—erroneously placing the burden on Movants—

have only argued that Movants have not demonstrated that the information sought

is privileged. Id. at 6. Plaintiffs concede that “[p]erhaps there are some internal

communications at Caliber that fall within the legitimate scope of privilege,” but

                                          8
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20         Page 9 of 11 PageID 467



argue that rather than quashing the entire subpoena, the Court should modify the

scope of the subpoena to require only nonprivileged testimony. Id. As discussed

above, Shelton places the burden on the proponents of the deposition. Moreover,

simply limiting the scope of the subpoena does not mitigate the fact that

depositions of opponents’ attorneys “disrupt[ ] the adversarial system; lower[ ] the

standards of the profession; add[ ] to the burdensome time and costs of litigation;

and detract[ ] from the quality of the attorney client relationship.” Securus Techs.,

Inc. v. Glob. Tel*Link Corp., 331 F. Supp. 3d 633, 637-38 (N.D. Tex. 2017) (citing

Shelton, 805 F.2d at 1327).

      Because Plaintiffs have not shown that no other means exist to obtain the

information sought except deposing Krause or that the testimony sought is

nonprivileged, the Court pretermits discussion as to whether Plaintiffs have shown

that the information sought is relevant and crucial to the preparation of the case.

Krause should not be deposed because the three Shelton criteria are not satisfied.

                II. Krause must answer the subpoena duces tecum.

      Movants contend that the documents Plaintiffs seek from Krause are subject

to attorney-client privilege. Indeed, Krause states in his declaration that he “do[es]

not possess any documents related to the Korns’ loan other than the

communications in which [he] engaged as an attorney on behalf of Caliber

analyzing and/or seeking to resolve the ongoing foreclosure litigation against the

Korns.” Movants’ Ex. 6 at 2. See also Newsaun v. Republic Servs., Inc., 213 A.3d

279, 284-85 (Pa. Super. Ct. 2019) (stating that, under Pennsylvania law, the

                                          9
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20         Page 10 of 11 PageID 468



elements of attorney-client privilege are: (1) the holder of the privilege is a client

or potential client; (2) the person to whom the communication was made is a

member of the bar; (3) the communication relates to a fact of which the attorney

was informed by his client or potential client in confidence for the purpose of

obtaining legal services or assistance in a legal matter; and (4) the privilege is not

waived by the holder).

      But this assertion does not excuse Movants from their general discovery

obligations. Regarding any claim of privilege or work product protection, Krause

must provide a privilege log that complies with Fed. R. Civ. P. 45(e)(2)(A), which

requires that a person asserting attorney-client privilege “describe the nature of

the documents, communications, or tangible things [not produced] in a manner

that, without revealing information itself privileged or protected, will enable

parties to assess the claim.” Krause cannot meet his burden through conclusory

statements on a privilege log that certain materials are privileged; rather, to be

sufficient, the privilege log must set out, as to each document withheld: (1) attorney

and client; (2) the nature of the document; (3) author and recipients; (4) the date

the document was prepared or dated; (5) a general description of the subject

matter of the document; and (6) the privilege or protection asserted. Krause must

answer the subpoena duces tecum with a privilege log within 30 days of the date of

this Order.




                                         10
Case 3:20-mc-00020-B-BT Document 11 Filed 03/30/20       Page 11 of 11 PageID 469



                                   Conclusion

      For the foregoing reasons, Defendants’ Motion to Quash (ECF No. 1) is

GRANTED in part and DENIED in part. Plaintiffs are not permitted to depose

Krause, but, to the extent Krause asserts that the documents Plaintiffs seek are

subject to the attorney-client privilege, Krause must answer the subpoena duces

tecum with a privilege log within 30 days of the date of this Order.

      SO ORDERED.

      March 30, 2020.

                                      ______________________________
                                      REBECCA RUTHERFORD
                                      UNITED STATES MAGISTRATE JUDGE




                                         11
